Citation Nr: 0018205	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  99-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently rated 20 percent disabling. 

2.  Entitlement to an increased evaluation for a left knee 
disorder, post operative status, currently rated 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1969.  

The appeal arises from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, denying an increased disability 
rating for degenerative joint disease of the lumbar spine at 
L3-L4 and L4-L5, from the 10 percent then assigned; and 
denying an increased disability rating for residuals of 
meniscectomy of the left knee, from the 10 percent then 
assigned. 

By a September 1998 RO rating decision, the veteran was 
granted an increased disability rating to 20 percent for his 
low back disorder.  A hearing before an RO hearing officer 
was conducted in March 1999, a transcript of which is of 
record.  In a June 1999 Supplemental Statement of the Case, 
the hearing officer affirmed the above noted 20 percent and 
10 percent ratings. 

The veteran's representative in a May 2000 informal hearing 
presentation raised the issues of secondary service 
connection for a psychiatric disorder and entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  These issues have not been currently 
developed or certified for appellate consideration, and are 
referred to the RO for appropriate consideration.  


REMAND

In March 2000 the veteran submitted arguments to the effect 
that his knee and back disorders were not rated with 
consideration of all the evidence, including evidence of 
degenerative disc disease and degenerative arthritis of the 
lumbar spine, defuse spinal spondylosis, lumbar paraspinous 
spasms, and arthritis of the left knee.  While the veteran 
characterized these findings as "other issues" which he 
felt should have been separately addressed, the Board 
considers these medical findings to be part of the veteran's 
left knee and low back disorders.  While it is true, as noted 
in part below, that knee disorders may receive multiple 
ratings such as for both subluxation or lateral instability 
and arthritis affecting limitation of motion, the question of 
whether assignment of multiple ratings for a left knee 
disorder is warranted in this case is not addressed herein.  
The Board herein merely remands the claims, and hence does 
not adjudicate them on the merits. 

The veteran in March 2000 submitted in support of his claim a 
March 2000 Social Security Administration decision.  That 
decision found that the veteran was capable of some forms of 
sedentary work and there was work in his region consistent 
with his physical limitations and his level of employment 
experience.  The decision nevertheless found that the 
veteran's lack of transferable skills, his high school 
education, his having not engaged in substantially gainful 
employment since September 1994, his physical limitations 
preventing him from performing past relevant work, and his 
having reached the age of 50, considered together with his 
entire record, warranted a finding that the veteran was 
disabled within the meaning of the Social Security Act.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where a veteran is in receipt of Social 
Security disability benefits, the medical records underlying 
that award are relevant to issues such as those on appeal 
here.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  As such, these medical 
records must be obtained for association with the claims 
folder.  

The veteran underwent a meniscectomy of the left knee in 
service in September 1966 for removal of torn cartilage.  The 
veteran was hospitalized again in service from December 1966 
to January 1967 for persistent difficulties with the left 
knee, though no further surgery was performed.  

Knee disorders may be rated on the basis of limitation of 
flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (1998).  A compensable (10 
percent) rating on the basis of limitation of flexion is 
warranted with flexion limited to 45 degrees; a 20 percent 
rating is warranted with flexion limited to 30 degrees; and a 
30 percent rating is warranted with flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  A 
compensable (10 percent) rating on the basis of limitation of 
extension is warranted with flexion limited to 10 degrees; a 
20 percent rating is warranted  with extension limited to 15 
degrees; a 30 percent rating is warranted with extension 
limited to 20 degrees; a 40 percent rating is warranted with 
extension limited to 30 degrees; and a 50 percent rating is 
warranted with extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999).  

Other disabilities of the knees, including subluxation and 
lateral instability, are rated under Diagnostic Code 5257.  
Under that code, with slight recurrent disability of the 
knee, a 10 percent rating is assigned; moderate recurrent 
disability of the knee is rated 20 percent disabling; and 
severe disability of the knee is rated 30 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

The Board notes that separate disability ratings may be 
assignable for knee disabilities.  In a VA General Counsel 
Opinion, VAOPGCPREC 23-97 (July 1, 1997), it was held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 (5010) for limitation of motion 
and under Diagnostic Code 5257, for other disability of the 
knee including subluxation or lateral instability.  Also, 
VAOPGCPREC 9-98 (August 14, 1998) indicates that when a knee 
disability is rated under Diagnostic Code 5257 it is not 
required that the claimant have compensable limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis. It is only required that the 
claimant's degree of limitation of motion meet at least the 
criteria for a zero-percent rating under those diagnostic 
codes.

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be considered, 
and that an examination upon which the rating decision is 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."   DeLuca v. Brown,  
8 Vet.App. 202 (1995).  

The Board notes that the veteran's left knee and low back 
were examined by a VA examiner in August 1998, a report of 
which is contained in the claims folder.  Based on the 
thoroughness of the examination and the examiner's addressing 
such questions as effects of pain limiting functioning of the 
affected joints, and the presence or absence of arthritis and 
instability, the Board does not consider an additional VA 
examination necessary to evaluate the current level of 
disability of the left knee and low back.  

At a March 1999 hearing before a hearing officer at the RO, 
the veteran testified that he has back spasms almost every 
day.  He added that at times the spasms last a couple of 
weeks, and at such times he gets rehabilitation treatment, 
which gradually helps.  He testified that he will get pain 
suddenly from daily movements like bending over to wet his 
face, and will also get burning in his legs, including in his 
calves.   He testified that he could only hold his 
granddaughter for a minute while standing before experiencing 
back spasm.  He testified that he has had tingling in his 
left toe and foot for a long time.  He also testified that 
his feet felt as if they were freezing cold, or as if they 
were burning.  He testified that he could not walk for long 
periods because of pain and spasm in his back and pain in his 
legs.  He testified that he had bad back pain, like a 
toothache, every night when sitting and watching television.  
He explained that he had back pain every time he sat for a 
long time, and added that the pain went down his legs, 
sometimes into his heel.  He added that when he experienced 
these low back pains as a result of sitting, he had to move 
around.  He added that he must use a cane at times to get out 
of a chair.  He added that he also had pain in his buttocks.  
He testified that he is often laid up due to his back, with 
these instances frequently occurring in the month of 
December.  He testified that he had been injected with muscle 
relaxants in the summer of last year.  He added that he had 
been told by physicians that his back would get worse and he 
would eventually need surgery.  He testified that he sought 
medical attention at the VA medical center as often as he 
could, which was approximately once per month, and at these 
appointments he sought treatment including for his back and 
his neck.  He testified that a chiropractor also treated his 
back disorder, though a chiropractor had not treated him this 
year.  He testified that he took medication for his knee and 
his back, as well as Ibuprofen or aspirin when the conditions 
were very bad.  

Regarding his left knee, he testified that at times while 
walking he suddenly will be unable to put weight on the knee, 
with the knee feeling as though it was being stabbed.  He 
added that this happened approximately once per month, and 
that it was embarrassing because he would suddenly have to 
limp.  He explained that he would not fall during these 
episodes, but he then sat down and took weight off the knee.  
He testified that when he straightened the knee when standing 
from a seated position the knee may not straighten, and he 
may have to work with it and it will then pop and produce a 
cracking sound like a stick breaking.  He added that his left 
knee disorder with pain contributed to his inability to walk 
long.  He testified that he had two scars on his knees from 
knee operations.   He also testified that he had worked at a 
steel mill, and when his job there was phased out he tried to 
sell cars, and also worked as a manager at a department 
store.  However, he explained that he had trouble with the 
work because he could not stand on the floors for long 
periods due to swelling in his knee.  He testified that he 
last worked in 1985. 

The Board notes that the transcript of the March 1999 hearing 
testimony ends abruptly at the end of a tape for recording 
the hearing.  The remainder of the transcript must be 
obtained, if available, to allow for consideration of all the 
veteran's testimony.  If the remainder of the transcript 
cannot be obtained, the veteran should be informed of this, 
and should be afforded another opportunity to testify.  This 
necessitates remand.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain a 
complete transcript of the March 1999 RO 
hearing.  This should be associated with 
the claims folder.  If a complete 
transcript cannot be obtained (meaning 
the testimony commencing after the end 
of the first tape), the veteran should 
be informed of this, and should be 
afforded the opportunity to testify 
again at any type of hearing he so 
desires, whether before an RO hearing 
officer or before a member of the Board.  

2.  The RO should obtain and associate 
with the claims folder the medical 
records underlying the veteran's award 
of Social Security disability benefits 
in March 2000. 

3.  Thereafter, the RO should 
readjudicate the remanded issues.  If 
either determination remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, to ensure due process of law, and 
to comply with precedent decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


